Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“An assembly suitability determination device” in Claim 1.
“an assembly suitability information recording unit” in Claim 1.
“an assembly suitability determination unit” in Claim 1.
Same reasoning applies to claims 5-7 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1:
This claim includes limitations that are not clearly described in the description. These limitations are:
“An assembly suitability determination device” – there is no clarification in the written description on what structure it is, and no specific examples for it;
“an assembly suitability information recording unit” – there is no clarification in the written description on what structure it is, and no specific examples for it;
“an assembly suitability determination unit” – there is no clarification in the written description on what structure it is, and no specific examples for it.
Same reasoning applies to claims 5-7 and 8, and further dependent claims 2-4 and 9-10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 1: Claim 1 recites the limitations “An assembly suitability determination device,” “an assembly suitability information recording unit,” and “an assembly suitability determination unit” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “An assembly suitability determination device” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “learning unit” actually is.
The limitation “an assembly suitability information recording unit” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “learning unit” actually is.
The limitation “an assembly suitability determination unit” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “learning unit” actually is.
Same reasoning applies to claims 5-7 and 8, and further dependent claims 2-4 and 9-10.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
		Note: All prior art rejections are as best understood by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing mathematical calculations or mental steps without significantly more.
The abstract concepts of performing mathematical calculations or ideas or mental steps for Claim 1 are in bold below.
Claim 1. An assembly suitability determination device for determining suitability of assembly of a component to a paint device, comprising: 
an assembly suitability information recording unit that records model information representing a model of the component and 
model information representing a model of a device-side component that receives the component on the paint device, and is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component; and 
an assembly suitability determination unit that determines the suitability of the assembly based on the model information on the component, the model information on the device-side component, and a recorded content of the assembly suitability information recording unit.  
This judicial exception is not integrated into a practical application because there is no recited application of the determination of the suitability of assembly of a component to another component (paint device in the current application) and the invention is not applied to any particular technological field, only the broad fields of components’ model information matching and painting devices. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because matching two values is considered extra solution activity and not significantly more, see 
	Claims 2-4, 9, and 10 are rejected under 35 U.S.C. 101 for the same reasons as in Claim 1.
The abstract concepts of performing mathematical calculations or ideas or mental steps for Claim 5 are in bold below.
Claim 5. An assembly suitability determination method of determining suitability of assembly of a component to a paint device, comprising: 
recording model information representing a model of the component and model information representing a model of a device-side component that receives the component on the paint device, and is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component; and 
determining the suitability of the assembly based on the model information on the component, the model information on the device-side component, and a recorded content of the recording.
This judicial exception is not integrated into a practical application because there is no recited application of the determination of the suitability of assembly of a component to another component (paint device in the current application) and the invention is not applied to any particular technological field, only the broad fields of components’ model information matching and painting devices. The claim does not include additional elements 
The abstract concepts of performing mathematical calculations or ideas or mental steps for Claim 6 are in bold below.
Claim 6. A program of instructions for execution by a computer to perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process comprising: 
recording model information representing a model of the component and model information representing a model of a device-side component that receives the component on the paint device, and 
is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component; and 
determining the suitability of the assembly based on the model information on the component, the model information on the device-side component, and a recorded content of the recording.  
This judicial exception is not integrated into a practical application because there is no recited application of the determination of the suitability of assembly of a component to another component (paint device in the current application) and the invention is not applied 
	The additional limitation of using a program of instructions for execution by a computer is not significantly more that the abstract idea.
The abstract concepts of performing mathematical calculations or ideas or mental steps for Claim 7 are in bold below.
Claim 7. A non-transitory computer-readable medium having a program of instructions for execution by a computer to perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process comprising:
recording model information representing a model of the component and model information representing a model of a device-side component that receives the component on the paint device, and is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component; and 
determining the suitability of the assembly based on the model information on the component, the model information on the device-side component, and a recorded content of the recording.  
This judicial exception is not integrated into a practical application because there is no recited application of the determination of the suitability of assembly of a component to another component (paint device in the current application) and the invention is not applied to any particular technological field, only the broad fields of components’ model information matching and painting devices. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because matching two values is considered extra solution activity and not significantly more, see MPEP section 2106.05(d) II (ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS – “Storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
The additional limitation of using non-transitory computer-readable medium having a program of instructions for execution by a computer is not significantly more that the abstract idea.
The abstract concepts of performing mathematical calculations or ideas or mental steps for Claim 8 are in bold below.
Claim 8. A paint device comprising a component, wherein 
the component comprises a component information recording unit that records component information for identifying the component so as to be read via wireless communication.  

The additional limitations of using a paint device and wireless communication do not add significantly more than the judicial exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0231984 to Nielsen et al. (hereinafter Nielsen).
Regarding Claim 1: The reference of Nielsen discloses:
“An assembly suitability determination device for determining suitability of assembly” (Fig. 2; para 0045 – “A tag reader 246 (i.e. the assembly suitability determination device), which may include a device that can read tags, may be mounted on or located within the housing 220. The tag reader 246 may incorporate an antenna (not shown) to enable reading of data from a tag. When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”) 
“of a component to a paint device” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”), comprising: 
”an assembly suitability information recording unit that records model information representing a model of the component” (para 0025 – “the triggering system 160 may also initiate storing of the marking information (i.e. assembly suitability information). This may be done by sending a signal to the processor 140, which may cause processor 140 to store the marking information in local memory 130 (i.e. recording unit)”) and
“model information representing a model of a device-side component that receives the component on the paint device” (para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data
“is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component” (para 0027 – “A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device… “Tags can be attached to the markers that are loaded into the marker dispenser 150 and can incorporate data that corresponds to one or more characteristics of the marker (e.g., paint color if the marker is paint)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic (i.e. determination whether it is suitable for assembly). The corresponding characteristic can then be stored in local memory 130”; para 0045 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (i.e. model information on the device-side component) (e.g., paint color), the tag reader 246 may read that data. … The data read by the tag reader 246 can then be sent to a processor 268 for a determination of the corresponding characteristic (i.e. associating the model information on the component with the model information on the device-side component). The corresponding characteristic can then be provided to the user, stored in local memory 270, and/or transmitted external to marking tool 200”); and 
“an assembly suitability determination unit that determines the suitability of the assembly based on the model information on the component, the model information on the device-side component” (para 0027 - “The data read by the tag reader 170 can then be sent to the processor 140 (i.e. an assembly suitability determination unit) for a determination of the corresponding characteristic (i.e. model information on the component and the model information on the device-side component and for the determination of the suitability of the assembly)”), and 
“a recorded content of the assembly suitability information recording unit” (para 0027 – “The corresponding characteristic (i.e. the recorded content of the assembly suitability information) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100” ).
Regarding Claim 3: The reference of Nielsen discloses:
“The assembly suitability determination device according to claim 1” (see the rejection for Claim 1), wherein: 
“the component and the device-side component each comprises a component information recording unit that records component information for identifying the component” (Para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the component and the devise-side component)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit), displayed by the interface 120, and/or transmitted external to system 100”); and 
“the component information is provided from the component information recording unit to the assembly suitability determination device via wireless communication” (para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode (i.e. component information for identifying the component)”; para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information (i.e. marking information), location information and/or time data stored in local memory 270 (i.e. component information recording unit), to an external device/system (i.e. the assembly suitability determination device) and/or to receive information from an external device/system”).  
Regarding Claim 5: The reference of Nielsen discloses:
”An assembly suitability determination method of determining suitability of assembly (Fig. 2; para 0045 – “A tag reader 246 (i.e. the assembly suitability determination device), which may include a device that can read tags, may be mounted on or located within the housing 220. The tag reader 246 may incorporate an antenna (not shown) to enable reading of data from a tag. When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0027 – “The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130, displayed by the interface 120, and/or transmitted external to system 100”; para 0077 – “It may optionally be determined whether to permit trigger activation (block 540). For example, the user may be required to confirm that a marker with the correct marker characteristic was loaded before trigger activation may be permitted. Alternatively, the marking tool 200 may be loaded with information from the user's ticket”; para 0078 – “If activation of the trigger is permitted, then a marker may be dispensed (block 550), and marking information may be stored (block 560)
“of a component to a paint device” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”), comprising: 
”recording model information representing a model of the component and model information representing a model of a device-side component that receives the component on the paint device” (para 0025 – “the triggering system 160 may also initiate storing of the marking information (i.e. model information representing a model of the component and model information). This may be done by sending a signal to the processor 140, which may cause processor 140 to store the marking information in local memory 130”; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”), and 
”is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component” (para 0045 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (i.e. model information on the device-side component) (e.g., paint color), the tag reader 246 may read that data. … The data read by the tag reader 246 can then be sent to a processor 268 for a determination of the corresponding characteristic (i.e. associating the model information on the component with the model information on the device-side component). The corresponding characteristic can then be provided to the user, stored in local memory 270, and/or transmitted external to marking tool 200”; and 
”determining the suitability of the assembly based on the model information on the component, the model information on the device-side component” (para 0027 - “The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic (i.e. model information on the component and the model information on the device-side component for a determination of the corresponding characteristic)”, and 
“a recorded content of the recording” (para 0027 – “The corresponding characteristic (i.e. the recorded content) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100” ).
Regarding Claim 6: The reference of Nielsen discloses:
“A program of instructions for execution by a computer to perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process” (para 0086 – “the processors 140 and 268 can be general purpose computers. Alternatively, they can be special purpose computers, programmed microprocessors or microcontrollers and peripheral integrated circuit elements, ASICs or other integrated circuits, hardwired electronic or logic circuits such as discrete element circuits, programmable logic devices such as FPGA, PLD, PLA or PAL or the like. In general, any device capable of executing code (i.e. a program of instructions for execution by a computer) can be used to implement processors 140 and 268. Local memories 130 and 270 can be implemented with any type of electronic memory and/or storage device using any type of media, such as magnetic, optical or other media”; para 0044 – “When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0027 - The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic (i.e. perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process). The corresponding characteristic can then be stored in local memory 130) comprising: 
”recording model information representing a model of the component” (para 0025 – “the triggering system 160 may also initiate storing of the marking information (i.e. model information). This may be done by sending a signal to the processor 140, which may cause processor 140 to store the marking information in local memory 130”) and 
“model information representing a model of a device-side component that receives the component on the paint device” (para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data (i.e. the model information representing a model)”), and 
”is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component” (para 0045 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (i.e. model information on the device-side component) (e.g., paint color), the tag reader 246 may read that data. … The data read by the tag reader 246 can then be sent to a processor 268 for a determination of the corresponding characteristic (i.e. associating the model information on the component with the model information on the device-side component to determine whether it is suitable for the assembly). The corresponding characteristic can then be provided to the user, stored in local memory 270, and/or transmitted external to marking tool 200”); and 
“determining the suitability of the assembly based on the model information on the component, the model information on the device-side component” (para 0027 - “The data read by the tag reader 170 can then be sent to the processor 140 (i.e. an assembly suitability determination unit) for a determination of the corresponding characteristic (i.e. model information on the component and the model information on the device-side component to determine the suitability of the assembly)”), and 
“a recorded content of the recording” (para 0027 – “The corresponding characteristic (i.e. the recorded content) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100” ).
Regarding Claim 7: The reference of Nielsen discloses:
“A non-transitory computer-readable medium having a program of instructions for execution by a computer to perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process” (para 0086 – “the processors 140 and 268 can be general purpose computers. Alternatively, they can be special purpose computers, programmed microprocessors or microcontrollers and peripheral integrated circuit elements, ASICs or other integrated circuits, hardwired electronic or logic circuits such as discrete element circuits, programmable logic devices such as FPGA, PLD, PLA or PAL or the like. In general, any device capable of executing code (i.e. a non-transitory computer-readable medium having program of instructions for execution by a computer) can be used to implement processors 140 and 268. Local memories 130 and 270 can be implemented with any type of electronic memory and/or storage device using any type of media, such as magnetic, optical or other media”; para 0044 – “When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0027 - The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic (i.e. perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process). The corresponding characteristic can then be stored in local memory 130) comprising:
“recording model information representing a model of the component” (para 0025 – “the triggering system 160 may also initiate storing of the marking information (i.e. model information representing a model of the component). This may be done by sending a signal to the processor 140, which may cause processor 140 to store the marking information in local memory 130”) and 
“model information representing a model of a device-side component that receives the component on the paint device” (para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data (i.e. the model information representing a model) that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”), and 
”is suitable for the assembly of the component while associating the model information on the component with the model information on the device-side component” (para 0045 – “When a tag 286 is attached to a paint canister 284 (i.e. device-side component) that incorporates data that corresponds to characteristics of the paint (i.e. model information on the device-side component) (e.g., paint color), the tag reader 246 may read that data. … The data read by the tag reader 246 can then be sent to a processor 268 for a determination of the corresponding characteristic (i.e. associating the model information on the component with the model information on the device-side component to determine whether it is suitable for the assembly). The corresponding characteristic can then be provided to the user, stored in local memory 270, and/or transmitted external to marking tool 200”); and 
“determining the suitability of the assembly based on the model information on the component, the model information on the device-side component” (para 0027 - “The data read by the tag reader 170 can then be sent to the processor 140 (i.e. an assembly suitability determination unit) for a determination of the corresponding characteristic (i.e. model information on the component and the model information on the device-side component)”), and 
“a recorded content of the recording” (para 0027 – “The corresponding characteristic (i.e. the recorded content) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100” ).
Regarding Claim 8: The reference of Nielsen discloses:
“A paint device comprising a component” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”), wherein 
“the component comprises a component information recording unit” (para 0027 – “The corresponding characteristic (i.e. a component information) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100
“records component information for identifying the component” (Para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the component and the device-side component)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit), displayed by the interface 120, and/or transmitted external to system 100”)
“so as to be read via wireless communication” (para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information, location information and/or time data stored in local memory 270 (i.e. component information recording unit), to an external device/system (i.e. the assembly suitability determination device) and/or to receive information from an external device/system”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of US2016/0147243 to Micali et al. (hereinafter Micali).
Regarding Claim 2:  The reference of Nielsen discloses:
“The assembly suitability determination device according to claim 1” (see the rejection for Claim 1).

The reference of Nielsen is silent on “a past assembly suitability information recording unit” and “was previously suitable, but is not presently suitable for the assembly.”
However, the reference of Micali discloses:
“a past assembly suitability information recording unit” (para 0145 – “Server 140 may include device discovery component 810 for discovering information about devices in a home. For example, when power monitor 120 is first installed in a home, it may not have any information about devices in the home or it may only have information about classes of devices that are (or may be) in the home but not have information about specific devices. Device discovery component 810 (i.e. past assembly suitability information recording unit) can receive information about electrical signals in a home, determine information about devices in the home, and then send updated models to the home for use by power monitor 120”)
“model information … was previously suitable, but is not presently suitable” (para 0149 – “Device discovery component 810 may also receive information about device events determined by power monitor 120. For example, power monitor 120 may determine that a dishwasher (i.e. model information) started at a particular time and this information may be received by device discovery component 810. This information may be used by device discovery component 810 to update and make corrections to power monitor models. For example, it may be that the device event was incorrectly determined to be a clothes washer starting (i.e. was previously suitable, but is not presently suitable), and device discovery component 810 can update the models to reduce the likelihood of this error from happening again”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Micali, in order to ensure that the data on model information are updated and corrected, so the assembly can perform safely and efficiently.
Regarding Claim 9:  The Nielsen/Micali combination discloses the assembly suitability determination device according to claim 2” (see the rejection for Claim 2).
The reference of Nielsen further discloses: 
“wherein the component and the device-side component each comprises a component information recording unit that records component information for identifying the component” (Para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the component and the devise-side component)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit), displayed by the interface 120, and/or transmitted external to system 100”); and 
“the component information is provided from the component information recording unit to the assembly suitability determination device via wireless communication” (para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information, location information and/or time data stored in local memory 270 (i.e. component information recording unit), to an external device/system (i.e. the assembly suitability determination device) and/or to receive information from an external device/system”).   


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of US2008/0277496 to Yasuda et al. (hereinafter Yasuda).
Regarding Claim 4:  The reference of Nielsen discloses:
“The assembly suitability determination device according to claim 1” (see the rejection for Claim 1).
The reference of Nielsen is silent on “wherein the component is a rotary atomizer head”.
However, the reference of Yasuda in the same field of endeavor of spraying painting devices discloses:
“wherein the component is a rotary atomizer head” (Figs. 1- 5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly suitability determination device, disclosed .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Micali and in further view of Yasuda.
Regarding Claim 10:  The reference of Nielsen/Micali combination discloses:
“The assembly suitability determination device according to claim 2” (see the rejection for Claim 2).
The Nielsen/Micali combination is silent on “wherein the component is a rotary atomizer head”.
However, the reference of Yasuda in the same field of endeavor of spraying painting devices discloses:
“wherein the component is a rotary atomizer head” (Figs. 1- 5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly suitability determination device, disclosed by Nielsen/Micali combination, as taught by Yasuda, in order to maintain the safety of paint device operation and ensure the fast and quality coverage of the objects by the paint device used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150053787 discloses the method and apparatus for exchanging nozzles and tips for a fluid dispensing system.
 US20120016678 discloses the intelligent automated assistant for information matching and updates.
US20110044547 discloses the method and system for character recognition, for model info matching and updates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862